Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed April 25, 2022 have been entered. Accordingly, claims 1 and 4-6 are currently pending and have been examined. The Examiner acknowledges the amendments of claim 1. Claims 2-3 are cancelled by applicant.
 
Quayle Action
This application is in condition for allowance except for the following formal matters: 
In claim 1:
The claim contains the following typographical error:
The recitation of “a feeing unit” in line 3 of the claim, should be amended to recite “a feeding unit”, to avoid potential 112(b) issues and for clarity.

In specification (dated 08/03/2020):
The specification contains the following typographical error:
The disclosure is objected to because of the following informalities:
On page 1 line 21, “a feeing unit” should be “a feeding unit”
On page 4 line 12, “a feeing unit” should be “a feeding unit”
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1 and 4-6 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have a machine for making screwdriver bit sockets, specifically wherein the body of the holding unit includes a hole defined radially therein, a positioning member is connected to the hole and positions the reception member.
The teaching of Rao (CN 108637639) discloses a machine (Figures 1-24) having a holding unit holding units includes a body (outer surface of element 62) which includes a recess (recess where elements 6212 is placed in the body) formed in a top (Detail A) thereof, a reception member (elements 6211/62121) is movably located in the recess and defines a room (see annotated figure below). However, the above reference does not include a positioning member is connected to the hole and positions the reception member.

Conclusion
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/05/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723